Citation Nr: 1020180	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
venereal warts.  

3.  Entitlement to service connection for a deformity of the 
penis.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received at the Board in October 2008, the 
Veteran, through his representative, requested that he be 
scheduled for a Travel Board hearing with the RO in San 
Antonio, Texas at the earliest convenience.  That is, the 
Veteran requested to be afforded an opportunity to be heard 
in front of a Veterans Law Judge at the San Antonio RO.  As 
the Veteran has specifically requested this type of hearing, 
a Travel Board hearing must be scheduled.  38 C.F.R. §§ 
3.103(a), 19.9, 19.25, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
San Antonio RO as soon as such a hearing 
is practically possible.  The appellant 
should be notified of the date and time of 
the hearing in accordance with 38 C.F.R. § 
20.704(b) (2009).  Thereafter, this case 
should be returned to the Board for 
appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


